DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed March 02, 2022 is acknowledged. New claims 8-9 have been added. Claims 1 and 7 have been amended.  Non-elected Species, Claims 3 and 6 have been withdrawn from consideration. Claims 1-9 are pending. 
Action on merits of the Elected Species, claims 1-2, 4-5 and 7-9 follows.
	
Drawings
The drawings were received on March 02, 2022.  The drawing is acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over MITANI et al. (US. Pub. No. 2020/0168732) of record.
With respect to claim 1, MITANI teaches a superjunction silicon carbide semiconductor device substantially as claimed including: 
a silicon carbide semiconductor substrate (11) of a first conductivity type (n), having a front surface and a back surface opposite to the front surface; 
a first semiconductor layer (12) of the first conductivity type (n), provided on the front surface of the substrate (11), an impurity concentration (n-) of the first semiconductor layer (12) being lower than an impurity concentration (n+) of the substrate (11); 
a lower parallel pn structure (13/14) provided at a surface of the first semiconductor layer (12), and including a plurality of lower first columns (13) of the first conductivity type (n) and a plurality of lower second columns (14) of a second conductivity type (p), the lower first columns (13) and the lower second columns (14) being disposed repeatedly alternating one another to form a striped pattern on a plane parallel to the front surface of the substrate (11), the lower first columns (13) and the lower second columns (14) extending in directions parallel to a first direction (x); 
an upper parallel pn structure (15/17) provided at a surface of the lower parallel pn structure (13014), and including a plurality of upper first columns (15) of the first conductivity type (n) and a plurality of upper second columns (17) of the second conductivity type (p), the upper first columns (15) and the upper second columns (17) being disposed repeatedly alternating with one another to form a striped pattern on a plane parallel to the front surface of the substrate (11), the upper first columns (15) and the upper second columns (17) extending in direction parallel to a second direction (y) different than the first direction (x); 
a second semiconductor layer (18) of the second conductivity type (p), provided on a surface of the upper parallel pn structure (15/17); 
a first semiconductor region (19) of the first conductivity type (n), selectively provided in a surface layer of the second semiconductor layer (18); 
a plurality of trenches (21), each of which penetrates the first semiconductor region (19) and the second semiconductor layer (18), and reaches the upper parallel pn structure (15/17); 
a plurality of gate electrodes (23), each of which is provided in a corresponding25ASA-293 one of the trenches (21) via a gate insulating film (22); 
an interlayer insulating film (25) provided on the gate electrodes (23); 
a first electrode (24) in contact with the second semiconductor layer (18) and the first semiconductor region (19); and 
a second electrode (26) provided at the back surface of the substrate (11), wherein 
an amount of impurities of the upper first columns (15) is within 5% of an amount of impurities of the upper second columns (17) in the upper parallel pn structure (15/17). (See FIG. 1).

The amount of impurities of the upper first columns (15) is 1E16 to 5E17 cm-3; and the  amount of impurities of the upper second columns (17) is 2E17 to 2E18 cm-3.
Between these two amounts, there is an overlap of 2E17 to 5E17 cm-3, hence within 5%.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the upper parallel pn structure of MITANI having the amount of impurities of the upper first columns being within 5% of an amount of impurities of the upper second columns is within the scope of MITANI to inhibit the expansion of the depletion layer extending from the upper second columns.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, amount of impurities within 5% of each other can be achieved by routine experimentation.

With respect to claim 7, MITANI teaches a method of manufacturing a superjunction silicon carbide semiconductor device substantially as claimed, the method including:
forming a first semiconductor layer (12) of a first conductivity type (n) on a front surface of a silicon carbide semiconductor substrate (11) of the first conductivity type (n), an impurity concentration (n-) of the first semiconductor layer (12) being lower than an impurity concentration (n+) of the substrate (11); 
forming, at a surface of the first semiconductor layer (12), a lower parallel pn structure in which a plurality of lower first columns (13) of the first conductivity type (n) and a plurality of lower second columns (14) of a second conductivity type (p) are disposed repeatedly alternating with one another to form a striped pattern in a plane parallel to the front surface of the substrate (11), the lower first columns (13) and the lower second columns (14) extending in directions parallel to a first direction (x); 
forming, at a surface of the lower parallel pn structure (13/14), an upper parallel pn structure in which a plurality of upper first columns (15) of the first conductivity type (n) and a plurality of upper second columns (17) of the second conductivity type (p) are disposed repeatedly alternating with one another to form a striped pattern in a plane parallel to the front surface of the substrate (11), the upper first columns (15) and the upper second columns (17) extending in directions parallel to a second direction (y) different than the first direction (x); 
forming a second semiconductor layer (18) of the second conductivity type (p) on a 27ASA-293 surface of the upper parallel pn structure (15/17); 
selectively forming first semiconductor regions (19) of the first conductivity type (n) in a surface layer of the second semiconductor layer (18); 
forming trenches (21) penetrating the first semiconductor regions (19) and the second semiconductor layer (18) and reaching the upper parallel pn structure (15/17); 
forming a plurality of gate electrodes (23) in the trenches (21), each of the gate electrodes (23) being provided in a corresponding one of the trenches (21), via a gate insulating film (22); 
forming an interlayer insulating film (25) on the gate electrodes (23); 
forming a first electrode (24) in contact with the second semiconductor layer (18) and the first semiconductor regions (19); and 
forming a second electrode (26) on a back surface of the substrate (11), wherein 
an amount of impurities of the upper first columns (15) is within 5% of an amount of impurities of the upper second columns (17) in the upper parallel pn structure (15/17). (See FIGs. 1, 9A-H).

The amount of impurities of the upper first columns (15) is 1E16 to 5E17 cm-3; and the  amount of impurities of the upper second columns (17) is 2E17 to 2E18 cm-3.
Between these two amounts, there is an overlap of 2E17 to 5E17 cm-3, hence within 5%.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the upper parallel pn structure of MITANI having the amount of impurities of the upper first columns being within 5% of an amount of impurities of the upper second columns is within the scope of MITANI to inhibit the expansion of the depletion layer extending from the upper second columns.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, amount of impurities within 5% of each other can be achieved by routine experimentation.

With respect to claim 2, the trenches (21) of MITANI form a striped planar pattern, and a lower end of each of the upper second columns (15-17) is provided closer to the second electrode (26) than is a bottom of each of the trenches (21), and each of the upper second columns (15-17) extends in a direction parallel to directions (y) in which the trenches extend. 

With respect to claim 4, the upper parallel pn structure (15-17) or the lower parallel pn structure (13-14) is configured by a multi-level parallel pn structure in which a plurality of first columns of the first conductivity type (n) and a plurality of second columns of the second conductivity type (p) are disposed repeatedly alternating with one another to form a striped pattern in respective planes that are parallel to the front surface, and 
the first columns and the second columns in one of the planes extend in 26ASA-293directions parallel to the first direction (x), and the first columns and the second columns in another of the planes beneath the one plane extend in directions parallel to the second direction (y).  

With respect to claim 5, the first direction (x) and the second direction (y) of MITANI are 90° apart. 
With respect to claims 8-9, an amount of impurities of the lower first columns (13) of MITANI is within 5% of an amount of impurities of the lower second columns (14) in the lower parallel pn structure (13/14). 
Similar to the discussion about the upper parallel columns in claims 1 and 7 above, there is an overlap in the amount of impurities of the lower first (13) and second (14) columns. 
Therefore, the amount of impurities within 5% between the lower first and second columns can be easily achieved by routine experimentation. 

Response to Arguments
Applicant's arguments filed March 02, 2022 have been fully considered but they are not persuasive.
Applicant appears to contend that the concentration difference between lower columns 15 and 17 is greater than ten times.
However, as discussed above, there is an overlap in concentration between lower columns 15 and 17. At this overlap, the impurities concentration is identical or within 5%. 
Therefore, the limitation is met.

Similarly, there is an overlap in concentration between the upper columns 13 and 14.
The limitation is met.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829